DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Examiner notes a website was referenced on pg. 7 of the Remarks filed Mar. 25, 2022 and Aug. 29, 2022.  The Examiner is unable to obtain or view this document.  (https://www.docin.com/p-1494202558.html). Please provide a copy of this document for the Examiner, if Applicant requires this document as evidence or to be considered by the Examiner.
Claim Objections
The amendment to the claims filed Aug. 29, 2022 is sufficient for the Examiner to withdraw the objection to claims 1 and 2.  
Specification
The amendment filed Aug. 29, 2022 to the abstract in the specification is sufficient for the Examiner to withdraw the objection to the specification for the abstract.
The Examiner acknowledges Applicant’s amendment to the specification dated Aug. 29, 2022 where Applicant amended “liquid glass tank depth” to “depth of the tank furnace”.  
Claim Interpretation
The Examiner interprets “the tank furnace” as referencing “a glass tank furnace” in line 1 of claim 1.
The Examiner is interpreting broadly interpreting a unit furnace as a furnace including the claimed structure of a flue, a batch feeder, a melting zone, primary passageway, burners, a throat, weirs, bubbling tubes and electrodes.  
Applicant in the Remarks requests withdrawal of the 35 U.S.C. 112(f) interpretation.  The Examiner notes, there is currently no 35 U.S.C. 112(f) interpretation.  The Examiner is merely stating the criteria for broadest reasonable interpretation and interpretation under 35 U.S.C. 112(f).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112

The amendment to the claims filed Aug. 29, 2022 is sufficient for the Examiner to withdraw the rejection of claims 1, 5-7, and 9 under 35 U.S.C. 112(b) and 35 U.S.C. 112(a).  
Due to the cancellation of claim 2, the rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112(a) is moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieper et al (DE19710351C1 – hereinafter Pieper) in view of Zhang et al. (US 2010/0300153A1 – hereinafter Zhang) and Schwenninger (US 3,941,577).  
The Examiner is referencing sections of the machine translation (NPL 12 pages – Jun. 3, 2022) for the Pieper reference.
Regarding claim 1, Pieper (Figs. 1-5, [0031], and [0042]) discloses a glass tank furnace (“furnace 1”) comprising an upper furnace 4 and a melting tank 3.  Pieper discloses the glass tank furnace having a length to width ratio of at least 2.5, which overlaps Applicant’s claimed range of no less than 2.3 and no greater than 2.8.  Pieper (Figs. 1-5 and [0042]-[0050]) discloses the glass tank furnace includes a flue (“opening 10”), a batch feeder (“insertion machine 5”), a melting zone (“melting section 14”), a primary passageway defined by the furnace side walls 11 and bottom,  burners 9, throat (“passage 7”),  weirs (“stage 16” and “refining bench 17”), bubbling tubes (“bubblers 21”), and electrodes (“electrodes 20” and “booster electrodes 22”).  This provides for the glass tank furnace is a unit furnace.  
Pieper ([Figs. 1-5 and [0042]-[0045]) further discloses side walls 11, burners 9 on side walls in an upper furnace 4 having a top (corresponding to a crown) and electrodes.  Pieper ([0042]-[0045] and Figs. 1-5) discloses electrodes 20 and booster electrodes 22 provided on the bottom of the glass tank furnace, and the electrodes arranged on the bottom in 4 rows and 4 electrodes per row in 3 out of the 4 rows and 6 booster electrodes in one of the 4 rows.    
While Pieper discloses burners on breast walls, Pieper fails to disclose details of the burners, such as the claimed burners horizontally mounted on breast walls.  However, Zhang (Fig. 1 and [0022] and [0029]) discloses placement of downward firing oxygen-fuel burners at an angle in the breast walls of a glass melting furnace to maximize heat transferred to the bath materials charged by batch charger (190) (Fig. 7 and [0037]) or molten glass and to prevent damage to the glass melting furnace and its components.  Zhang discloses the angle may vary from 20 degrees to 80 degrees as measured from the longitudinal axis of the downward firing oxygen-fuel burner.  Both Zhang and Pieper discloses burners in side walls of a glass melting furnace and batch chargers.  Therefore, based on the additional teachings of Zhang, it would be obvious to a person having ordinary skill in the art, the burners disclosed by Pieper could be obliquely mounted on the breast walls of the furnace to maximize heat transfer to batch materials or molten glass and to prevent damage to the glass melting furnace.  Additionally, Zhang (Fig. 4 and [0005]) discloses in a conventional melting furnace, the oxygen fuel-burners are generally placed in the breast walls horizontally mounted.  Both Zhang and Pieper discloses burners in side walls of a glass melting furnace.  Since a conventional glass melting furnace is known to have burners generally placed in the breast walls horizontally mounted, it would be obvious to try a known prior art configuration of burners horizontally mounted on breast walls.
Regarding a depth of the tank furnace, Pieper fails to disclose a range of a depth of the tank furnace is 1 m to 1.2 m.  However, Schwenninger (Figs. 1 and 2 and Col. 3, lines 33-55) discloses a similar glass furnace having a bottom 11 and a roof 12 and sidewalls 13.  The bottom 11 of Schwenninger is similar to the glass tank furnace of Pieper.  Schwenninger (Figs. 1 and 2 and Col. 5, lines 10-25) discloses the glass depth is approximately the height of the bottom 11 and the glass depth is approximately 1.2 meters.  Therefore, it would be obvious to a person having ordinary skill in the art, the tank depth and glass depth are approximately the same.  Further, based on the similarities between the furnaces of Pieper and Schwenninger, it would be obvious to a person having ordinary skill in the art, the glass tank of Pieper can be sized to provide for a depth of a tank furnace of approximately 1.2 m.  A depth of approximately 1.2 m includes values within Applicant’s claimed range of a depth of the tank furnace is 1 m to 1.2m  Additionally, it would be obvious to a person having ordinary skill in the art, a depth of approximately 1.2 m is close enough to a range of a depth of the tank furnace is 1 m to 1.2 m, and it would be obvious to a person having ordinary skill in the art, the depth of the tank furnace is merely a change in size/scaling of the furnace.  Therefore, Pieper in view of Zhang and Schwenninger provides for the glass tank furnace having the claimed depth of the tank furnace as approximately 1.2 meters and/or the glass tank furnace depth is appropriately sized/scaled to provide for a glass tank within Applicant’s claimed range.  
Regarding claim 7, as discussed in the rejection of claim 1 above, Pieper discloses burners 9 on the side walls, but fails to disclose details of the burners, such as the burners arranged in multiple rows and the burners in adjacent rows are arranged alternately.  However, as discussed above Zhang (Fig. 1 and [0022] and [0029]) discloses placement of downward firing oxygen-fuel burners at an angle in the breast walls of a glass melting furnace to maximize heat transferred to the bath materials charged by batch charger (190) (Fig. 7 and [0037]) or molten glass and to prevent damage to the glass melting furnace and its components.  Zhang (Figs. 6-7 and [0036]-[0037]) further discloses multiple burners in a row mounted in each side wall in a staggered arrangement (i.e. arranged alternately).  The staggered arrangement may eliminate the potential of oxygen-fuel flames to impinge on the roof or the breast walls of the glass melting furnace.  Therefore, based on the additional teachings of Zhang, it would be obvious to a person having ordinary skill in the art to further provide for multiple rows of burners in adjacent rows (i.e. along each side wall) and the burners in adjacent rows arranged alternately, in order to eliminate the potential burner flames to impinge on the roof or the breast walls of the glass melting furnace.  
Regarding claim 9, in addition to the rejection of claim 1 above, Pieper (Figs. 1-5 and [0043]-[0044]) discloses bubbling tubes (“bubblers 21”) provided behind the weirs (i.e. step 16 and bench 17).    Further, with the positioning of the bubbling tube before the weirs, this provides for bubbling tubes disposed before or behind a weir and/or before or behind the weirs.  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieper et al (DE19710351C1 – hereinafter Pieper) in view of Zhang et al. (US 2010/0300153A1 – hereinafter Zhang) and Schwenninger (US 3,941,577) as applied to claim 1 above, and further in view of Kobayashi (US 2006/0150677).
Regarding claim 5, as discussed in the rejection of claim 1 above, Pieper discloses burners in the side walls of the furnace.  Pieper fails to disclose a number of burners is 5 to 16.  However, Kobayashi ([0018]) discloses oxy-fuel burners located in one or more walls of a glass making furnace and orienting the burners towards the surface of the molten glass.  Similar to the burner angle orientation discussed in the obviousness of Pieper in view of Zhang.  Kobayashi ([0029]) further discloses the number of burners, their location in the glass melting furnace, and the amount of fuel fed and combusted (which provides the amount of heat of combustion) are determined by conventional design by the size of the furnace and the amount of material to be molten.  Based on the disclosure by Kobayashi, the number of burners affects amount of heat combustion to the furnace.  This provides for the number of burners as a prior art recognized result-effective variable that affects the amount of heat combustion provided to the furnace, and therefore, it would be obvious to optimize the number of burners.  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieper et al (DE19710351C1 – hereinafter Pieper) in view of Zhang et al. (US 2010/0300153A1 – hereinafter Zhang) and Schwenninger (US 3,941,577) as applied to claim 1 above, and further in view of Lugnet et al. (US 2012/0082946) and Kobayashi (US 2006/0150677).
Regarding claim 6, as discussed in the rejection of claim 1 above, Pieper in view of Zhang discloses burners mounted in the side walls, and Zhang (Fig. 1 and [0022] and [0029]) discloses placement of downward firing oxygen-fuel burners at an angle in the breast walls of a glass melting furnace to maximize heat transferred to the bath materials charged by batch charger (190) (Fig. 7 and [0037]) or molten glass.  Pieper and Zhang fail to disclose multiple rows of burners provided including middle row and a boundary row where a number of the burners in the middle row is less than a number of burners in a boundary row.  However, Lugnet ([0002], [0023]-[0025] and Figs. 3-5) discloses an alternative method of directing a burner downward, such as directing a number of roof burners 203 downward arranged in rows.  Further, Zhang (Fig. 7 and [0037]) discloses additional burners for heating near the batch charger 190, and Kobayashi ([0029]) further discloses the number of burners, their location in the glass melting furnace, and the amount of fuel fed and combusted (which provides the amount of heat of combustion) are determined by conventional design by the size of the furnace and the amount of material to be molten.  Based on the disclosure by Kobayashi the number of burners affects amount of heat combustion.  This provides for the number of burners as a prior art recognized result-effective variable that affects the amount of heat combustion provided to the furnace, and therefore, it would be obvious to optimize the number of burners.  Lugnet, Zhang, and Kobayashi all teach various burner arrangements for heating in a glass melting furnace.  Zhang teaches downward firing oxygen-fuel burners at an angle in the breast walls of a glass melting furnace to maximize heat transferred to the bath materials charged by batch charger (190) (Fig. 7 and [0037]) or molten glass and teaches additional burners near the batch charger 190.  Lugnet teaches an alternative arrangement for directing heating downward, by providing a matrix of burners in multiple rows including a boundary row and a middle row.  Kobayashi teaches the number of burners can affect the amount of heat combustion.  Therefore, based on the additional teachings by Zhang, Lugnet, and Kobayashi, it would be obvious to a person having ordinary skill in the art, that the burners in the furnace of Pieper could be provided as a matrix of roof burners having a boundary row and a middle row to maximize heat transferred to batch materials, additional burners could be provided in the row adjacent the batch charger (boundary row), and the number of burners could be used to affect additional heat required in a boundary row of burners near the batch charger to provide for a number of burners in a middle row is less than the number of the burners in a boundary row next to the batch charger.  
Response to Arguments
Applicant’s arguments filed Aug. 29, 2022 with respect to claim(s) the prior art rejection of the claims applied in the non-final office action dated Jun. 3, 2022 have been considered.  There are new grounds of rejection for the amended claims, but some of the same references have been applied.  However, the arguments are not persuasive.
Applicant on pg. 11 of the Remarks presents the Pieper reference, and states “a length to width ratio of the glass tank furnace is no less than 2.3 and no greater than 2.8” and “a range of a depth of the tank furnace is 1 m to 1.2 m”, and states Pieper fails to disclose or suggest at least these elements.  
Applicant then states when the length-to-width ratio of the glass tank furnace is controlled to 2.3 to 2.8 the energy consumption of the tank is below 1000 kCal/kg or even below 900 kCal/kg.  This argument is not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., energy consumption below 1000 kCal/kg or even below 900 kCal/kg) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further states when the length-to-width ratio of the tank furnace is 2.3 to 2.8, optimal arrangement of electric boosting electrodes.  This argument is not persuasive, as stated above, Pieper ([0042]-[0045] and Figs. 1-5) discloses electrodes 20 and booster electrodes 22 provided on the bottom of the glass tank furnace, and the electrodes arranged on the bottom in 4 rows and 4 electrodes per row in 3 out of the 4 rows and 6 booster electrodes in one of the 4 rows.  Therefore Pieper provides for the claimed electrode arrangement.
Applicant then states by reducing the area and optimizing the length-to-width ratio in addition to the adjustment of the depth of the glass furnace ensures the temperature of the furnace bottom is improved and the quality of the liquid glass is guaranteed.  This is argument is not persuasive.  As stated in the rejection of claim 1 above, Pieper discloses a length-to-width ratio that overlaps Applicant’s claimed ratio, specifically a length-to-width ratio of at least 2.5, which has an overlapping range with the claimed range.  Further, as stated in the rejection above, the Examiner has applied several obviousness rejections in relation to the depth.  Schwenninger (Figs. 1 and 2 and Col. 3, lines 33-55) discloses a similar glass furnace having a bottom 11 and a roof 12 and sidewalls 13.  The bottom 11 of Schwenninger is similar to the glass tank furnace of Pieper.  Schwenninger (Figs. 1 and 2 and Col. 5, lines 10-25) discloses the glass depth is approximately the height of the bottom 11 and the glass depth is approximately 1.2 meters.  Therefore, based on the similarities between the furnaces of Pieper and Schwenninger, it would be obvious to a person having ordinary skill in the art, the glass tank of Pieper can be sized to provide for a depth of a tank furnace of approximately 1.2 m.  A depth of approximately 1.2 m includes values within Applicant’s claimed range of a depth of the tank furnace is 1 m to 1.2m  Additionally, it would be obvious to a person having ordinary skill in the art, a depth of approximately 1.2 m is close enough to a range of a depth of the tank furnace is 1 m to 1.2 m, and it would be obvious to a person having ordinary skill in the art, the depth of the tank furnace is merely a change in size/scaling of the furnace.  Therefore, Pieper in view of Zhang and Schwenninger provides for the glass tank furnace having the claimed depth of the tank furnace as approximately 1.2 meters and/or the glass tank furnace depth is appropriately sized/scaled to provide for a glass tank within Applicant’s claimed range.  
Applicant further argues the unit furnace is for a specific furnace for producing E glass and glass fiber and states Pieper is obviously different from the present Application.  This argument is not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., E glass and glass fiber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, the article worked upon does not limit the apparatus claim.  
Applicant further argues the technical solutions and technical effects are completely different from those of the present application.  In response to applicant's argument that the technical solutions and technical effects are completely different, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further states Zhang also does not disclose the quoted elements.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  This argument is not persuasive, since the rejection is based on the combination of Pieper, Zhang, Schwenninger, and the knowledge of a person having ordinary skill in the art.  
Applicant further argues the depth recited by Applicant is not the same as the depth of the molten glass of Schwenninger.  Applicant also states the present application is to improve the temperature of a furnace bottom and the quality of the liquid glass, which is not covered in Schwenninger.  This argument is not persuasive.  The improvement is not claimed, and the claim is an apparatus claim so it is not relevant.  Further, as stated rejection of claim 1 above, Schwenninger (Figs. 1 and 2 and Col. 5, lines 10-25) discloses the glass depth is approximately the height of the bottom 11 and the glass depth is approximately 1.2 meters.  Therefore, it would be obvious to a person having ordinary skill in the art, the tank depth and glass depth are approximately the same.  Further, based on the similarities between the furnaces of Pieper and Schwenninger, it would be obvious to a person having ordinary skill in the art, the glass tank of Pieper can be sized to provide for a depth of a tank furnace of approximately 1.2 m.  A depth of approximately 1.2 m includes values within Applicant’s claimed range of a depth of the tank furnace is 1 m to 1.2m  Additionally, it would be obvious to a person having ordinary skill in the art, a depth of approximately 1.2 m is close enough to a range of a depth of the tank furnace is 1 m to 1.2 m, and it would be obvious to a person having ordinary skill in the art, the depth of the tank furnace is merely a change in size/scaling of the furnace.  Therefore, Pieper in view of Zhang and Schwenninger provides for the glass tank furnace having the claimed depth of the tank furnace as approximately 1.2 meters and/or the glass tank furnace depth is appropriately sized/scaled to provide for a glass tank within Applicant’s claimed range.
Therefore, for the reasons stated above, the Examiner is maintaining the rejection of claims 1, 7, and 9 over Pieper in view of Zhang and Schwenninger.  
Applicant mentions claims 18 and 19, therefore, the arguments are moot.
For claims 5 and 6, the arguments are similar to the arguments against claim 1, except Applicant mentions Kobayashi  and Lugnet does not disclose or suggest the quoted elements discussed.  Kobayashi is used to teach burner limitations in claim 5 and Lugnet and Kobayashi are used to teach the burner elements of claim 6.  Therefore, since the arguments appear to hinge from the arguments against claim 1, the Examiner also maintains the rejection of claims 5 and 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741